J-S06002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.M.J., A             :   IN THE SUPERIOR COURT OF
 MINOR                                     :        PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: B.P., AUNT                     :
                                           :
                                           :
                                           :
                                           :   No. 2216 EDA 2021


               Appeal from the Order Entered October 1, 2021,
            in the Court of Common Pleas of Philadelphia County,
            Juvenile Division at No(s): CP-51-AP-0000470-2017.


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED MARCH 28, 2022

      Appellant B.P. (Maternal Aunt) appeals, pro se, the order denying her

petition to adopt her five-year-old niece, N.M.J. (the Child), filed pursuant to

the Adoption Act, 23 Pa.C.S.A. §§ 2101–2910. Maternal Aunt brought her

adoption petition after the Philadelphia County Court of Common Pleas

involuntarily terminated the rights of the Child’s biological parents. In addition

to Maternal Aunt’s petition, C.W. (Foster Mother) also petitioned for adoption.

After a consolidated hearing, the trial court granted Foster Mother’s petition

and denied Maternal Aunt’s petition.       Maternal Aunt appealed, and after

review, we affirm.

      In its opinion filed in accordance with Pa.R.A.P. 1925(a), the trial court

provided a thorough account of the factual and procedural history:

         The Philadelphia Department of Human Services (DHS)
         became aware of [the Child] after it received a general
J-S06002-22


          protective services report [in] October [] 2015, alleging that
          Biological Mother and Child had tested positive for
          marijuana and cocaine at Child’s birth. Biological Mother
          identified Foster Mother as a kinship resource, [FN1] and
          Child was discharged from the hospital into Foster Mother’s
          care.

              FOOTNOTE 1: Biological Mother referred to Foster Mother
              as a “cousin” due to their close relationship.

          Child was briefly reunified with Biological Mother
          approximately one month later but was again removed
          following a second [general protective services] report in
          April 2016 alleging that Biological Mother was using drugs.
          The maternal family, including Maternal Aunt, agreed at this
          time that the Child should once again be placed with Foster
          Mother. Child has remained in the care of Foster Mother
          since this time.

          On September 19, 2018 the juvenile court ruled to
          terminate Biological Mother and Biological Father’s parental
          rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b).[1]
          Maternal Aunt filed a petition to adopt on February 14, 2019.
          Foster Mother filed a petition to adopt, along with a report
          of intention to adopt, report of intermediary, post-
          placement report, SWAN child profile, and SWAN family
          approval document on October 22, 2019.

          [The trial court] held bifurcated hearings on the contested
          adoption on August 5, 2021 and October 1, 2021.[2] At the
          August 5, 2021 hearing, [Br.P.], another maternal aunt of
          the Child, testified that she believes it would be in the best
          interest of the Child to be adopted by Maternal Aunt, the

____________________________________________


1 Both parents appealed their respective termination decrees, and this Court
affirmed. See Interest of N.J., -- A.3d --, 2019 WL 2355104 (Pa. Super.
2019) (non-precedential decision); allowance of appeal denied, 217 A.3d 200
(Pa. 2019) (Mother’s appeal); see also Interest of N.M.J., --A.3d --, 2019
WL 2304049 (Pa. Super. 2019) (non-precedential decision) (Father’s appeal).

2 The court characterized the hearings as “bifurcated,” but the court
apparently means to say that the hearing was consolidated but spanned two
dates. We note further that Maternal Aunt appeared with counsel for these
proceedings.

                                           -2-
J-S06002-22


       Appellant, because she had read that biological siblings
       should be placed together. [FN2]

          FOOTNOTE 2: Child’s oldest biological sibling, N.P., was
          placed with Maternal Aunt in 2017. Maternal Aunt was
          granted custody of Child’s other biological siblings, C.J.J.
          ([age 17]) and C.R.J. ([age 16]) on August 8, 2018.

       She testified that she observed Child’s siblings interact with
       [the Child] on two occasions – once on the Child’s first
       birthday, and once more on Thanksgiving in 2017 – and that
       they interacted well. [Br.P.] also testified that she does not
       know if the Child has a bond with Maternal Aunt. She also
       testified that she does not believe the Child should be
       adopted by her Foster Mother because four of Foster
       Mother’s biological children previously dropped out of high
       school, and because Foster Mother was not coordinating
       sibling visitations for Child.        On cross-examination,
       however, [Br.P.] testified that the reasons sibling visitations
       stopped occurring was because Maternal Aunt was not in
       agreement with the visitation order. She also testified that
       both she and Maternal Aunt were ordered to stay away from
       any and all sibling visits on July 1, 2019.

       Maternal Aunt also testified at the August 5, 2021 hearing.
       She testified that she loves the Child, and that she had a
       relationship with the Child in 2016 when she would
       occasionally see [the Child] with Biological Mother and
       Foster Mother. Later in the hearing, however, Maternal Aunt
       testified that she does not have a close relationship with the
       Child. She also testified that she and the Foster Mother used
       to be close, but that they had a falling out in 2016 based on
       concerns Maternal Aunt had regarding Foster Mother’s drug
       activity. She also testified that despite her belief that Foster
       Mother had a history of drug usage, she provided Foster
       Mother with a reference to care for a different child in 2016.
       Maternal Aunt also testified that she does not believe Foster
       Mother can raise the Child because she believes that Foster
       Mother’s biological children dropped out of school and use
       drugs.

       Maternal Aunt testified that she believes it is in Child’s best
       interest to be raised with her siblings who she claims are in
       her care. She further testified, however, that although she
       was awarded custody of two of the Child’s siblings in 2018,


                                    -3-
J-S06002-22


       those children did not live with her until 2019 and would
       merely visit her prior to then. She further testified that due
       to her concerns and her desire for Child to be raised with
       her siblings, she had attempted to file for custody several
       times throughout the life of Child’s dependency case.
       Additionally, Maternal Aunt confirmed that the reason that
       the Child’s visits with her siblings were stopped was because
       she was not in agreement with the visitation order.
       Maternal Aunt also testified that her house has three
       bedrooms, that two of the Child’s siblings share one room
       and the other sibling lives in the other, and that should the
       Child come to live with her, one of the Child’s siblings would
       have to sleep in the basement which needs to be remodeled.

       At the October 1, 2021 hearing, the Community Umbrella
       Agency (CUA) case manager, Keneisha White, testified that
       she has been the case manager for the Child’s case since
       June 2017. She testified that Child was placed with Foster
       Mother immediately after the Child’s birth due to the Child
       and Biological Mother testing positive for illegal substances.
       She testified that [Biological] Mother identified Foster
       Mother as a kinship resource at the time and referred to her
       as a “cousin.” Ms. White further testified that Child and
       Foster Mother are bonded and that Child refers to Foster
       Mother as “mom” and looks to her to meet all of her basic
       needs. She testified that it would be detrimental for the
       Child to be removed from Foster Mother and would cause
       the Child irreparable harm because Foster Mother is the only
       caregiver she has ever known and because the Child is
       bonded with the other children in Foster Mother’s home and
       considers them her family. Ms. White also testified that
       there is no record of Maternal Aunt ever visiting Child, and
       that Child and Maternal Aunt have not bonded at all. For
       these reasons, she believes it is in the Child’s best interest
       for her to be adopted by Foster Mother.

       Ms. White also testified that she was previously the CUA
       case manager for the Child’s oldest sibling, N.P., who was
       placed in Maternal Aunt’s home. She testified that through
       that role she had many interactions with Maternal Aunt and
       visited her home on a monthly basis between September
       2018 and December 2020.         She further testified that
       Maternal Aunt knew that she was the case manager for the
       Child but never once expressed to her that she wanted to
       have Child in her care. Ms. White also testified that during

                                   -4-
J-S06002-22


       the time that she served Maternal Aunt’s home, she never
       once saw Child’s other two siblings, C.J.J. and C.R.J. living
       there. She stated that it did not appear that the siblings
       lived in Maternal Aunt’s home because none of their
       belongings were there. […] [H]owever, [Ms. White] would
       not consider the home to be appropriate for the Child. Ms.
       White further testified that Maternal Aunt’s home was
       reassessed prior to the last court date and that Maternal
       Aunt had moved all of the clutter from the main floors to the
       basement. She did not believe that it would be possible for
       N.P. to live in the basement should the Child move into the
       home.

       Ms. White also testified that the siblings were having visits
       with the Child previously, but that sibling visitation ended in
       June 2021 due to Maternal Aunt’s concerns that community
       visits would be unsafe. Ms. White also testified that, in
       response to Maternal Aunt’s concerns, she offered to have
       the visits be at the agency but that Maternal Aunt never
       responded. She further testified that Foster Mother has
       never been a barrier to sibling visits and has always been
       available and willing to host the visits. She testified that
       she believes that should Foster Mother be allowed to adopt
       the Child, she would continue to facilitate sibling visits. Ms.
       White also testified that Maternal Aunt, as well as [Br.P] and
       [maternal grandmother, D.P.] were issued stay away orders
       due to their reported harassment of Foster Mother.

       On cross-examination, Ms. White testified that there was a
       family group decision meeting held in November 2017 at
       which time the maternal family expressed that they did not
       want the Child to be removed from Foster Mother’s home.
       She also testified that Biological Mother had originally
       referred to Foster Mother as “cousin,” and that she did not
       discover that Foster Mother was not biologically related to
       Child for an estimated two years.       Ms. White further
       testified, however, that Foster Mother still fell under the
       category of “kinship” and that she was not treated any
       differently due to the fact that Biological Mother had
       identified her as a cousin. She also testified that Child is
       more bonded with Foster Mother than she is with her blood
       relatives.

       Denise Actie, the family profile writer and finalization worker
       on the case, also testified at the October 1, 2021 hearing.

                                    -5-
J-S06002-22


         […] [Ms. Actie testified that] she visited Child and Foster
         Mother more than fifty times. Ms. Actie testified that Child
         and Foster Mother have a strong parental bond and are very
         close. She stated that Child looks to Foster Mother to meet
         her needs and refers to Foster Mother as “mom.” Ms. Actie
         also testified that Child has a sibling relationship with the
         other children in Foster Mother’s home and refers to them
         as her sisters. She further testified that she believes that
         removing Child from Foster Mother’s home would be
         detrimental to her growth and well-being because Child has
         been with Foster Mother for her entire life and they are
         bonded.

                                      […]

         Foster Mother also testified at the October 1, 2021 hearing.
         […] Foster Mother testified that she would like to adopt Child
         and that Child wants to be adopted by her and that she
         considers Child to be her daughter. She testified that Child
         also has a close relationship with the other children living in
         her home. She further testified that she is committed to
         caring for Child’s emotional, physical, and medical well-
         being. Foster Mother also testified that she will facilitate
         contact between the Child and her siblings should her
         adoption petition be granted, and that she has never stated
         anything to the contrary throughout the history of this case.
         Foster Mother testified that she harbors no ill-will against
         the biological maternal family, that she does not do drugs,
         and that she does not have a criminal history nor a DHS or
         child abuse history.

Trial Court Opinion, 11/15/21 (T.C.O.), 1-8 (footnote and citations to the

record omitted) (capitalization adjusted).

      The trial court issued its order denying Maternal Aunt’s petition on

October 1, 2021.     After the court issued its order, Mother obtained new

counsel and timely-filed notice of appeal and a concise statement of matters

complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2).




                                      -6-
J-S06002-22



      As   a   preliminary   matter,   we    must   address   Maternal    Aunt’s

circumvention of our Rules of Appellate Procedure and determine which

appellate issues have been preserved.        Maternal Aunt’s concise statement

consisted of 17 individual issues.     The trial court issued its Rule 1925(a)

opinion on November 15, 2021. Thereafter, Maternal Aunt’s counsel filed an

application for leave to withdrawal, citing a fundamental disagreement about

the representation. We granted counsel’s request. Maternal Aunt then filed

an application to amend her concise statement. We denied Maternal Aunt’s

application.

      Of Maternal Aunt’s 17 matters complained of on appeal, the trial court

declined to address 10 of them, opining that Maternal Aunt failed to preserve

these issues during the hearing. See T.C.O. at 8-12. After review, we agree

that these issues are, in fact, waived.        Pennsylvania Rule of Appellate

Procedure 302(a) states: “Issues not raised in the trial court are waived and

cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a).

      Moreover, Maternal Aunt has decided to abandon another issue, namely

whether the trial court erred when it denied a motion to recuse brought by

the Child’s counsel. See Pa.R.A.P. 2116(a) (“No question will be considered

unless it is stated in the statement of questions involved or is fairly suggested

thereby.”). Even if Maternal Aunt preserved this issue elsewhere in her Brief,

we would conclude that the issue was ultimately waived as well. Maternal

Aunt did not join the motion to recuse, and thus she failed to preserve the




                                       -7-
J-S06002-22



issue for our review. See Pa.R.A.P. 302(a). In sum, Maternal Aunt has only

preserved the following six issues for our review:

            1. Did the trial court err as a matter of law or abuse its
               discretion when it denied Maternal Aunt’s petition for
               custody and allowed adoption of the minor Child by a
               non-family member?

            2. Did the trial court err or abuse its discretion when it
               put substantial weight on the length of time the Child
               had been in the custody and care of the Foster
               [Mother] where the delay was caused by the trial
               court’s failure to promptly resolve the Child’s custody
               situation?

            3. Did the trial court err or abuse its discretion when it
               permitted Foster [Mother] to adopt the minor Child
               where it was undisputed that at the time of the
               original   placement,      Foster   [Mother]     falsely
               represented to DHS that she was the Child’s “maternal
               cousin,” and there was evidence in the record that
               Foster [Mother] abused and sold illegal drugs?

            4. Did the trial court err or abuse its discretion in denying
               Maternal Aunt’s petition for custody where Maternal
               Aunt was ready, willing, and able to care for the Child,
               Maternal Aunt filed adoption papers before papers
               were filed by the Foster [Mother], the Child’s three
               other natural-born siblings lived with Maternal Aunt,
               and there was no evidence that Maternal Aunt was an
               unfit parent?

            5. Did the trial court err or abuse its discretion in
               sustaining objections at the hearing on October 1,
               2021 to questions to the Foster [Mother] about
               whether her home was originally not certified as
               suitable?

            6. Did the trial court error or abuse its discretion in
               sustaining objections at the hearing on October 1,
               2021 to questions to the Foster [Mother] about
               whether Maternal Aunt and the Foster [Mother] had a
               failing out because Foster [Mother] was illegally
               selling drugs?

                                      -8-
J-S06002-22



Maternal Aunt’s Brief at 1-4 (unpaginated) (capitalization adjusted).3

       Maternal Aunt’s appellate issues fall into two categories: those

concerning the substantive adoption decision and those concerning the court’s

evidentiary rulings. We address these contemporaneously, by category. We

begin with those issues challenging the trial court’s denial of Maternal Aunt’s

adoption petition, which represent the crux of her appeal.

       Appellate review of a trial court’s adoption determination is for an abuse

of discretion:

          When reviewing a decree entered by an orphans' court, this
          Court must determine whether the record is free from legal
          error and the court's factual findings are supported by the
          evidence. Because the orphans' court sits as the fact-finder,
          it determines the credibility of the witnesses, and on review,
          we will not reverse its credibility determinations absent an
          abuse of discretion.

____________________________________________


3 Maternal Aunt’s Brief contains other nonconformities. The argument section
is not divided into as many parts as there are questions to be argued, in
violation of Pa.R.A.P. 2119(a). Maternal Aunt also does not cite to many
relevant legal authorities. See id.

Although this Court is willing to liberally construe materials filed by a pro se
litigant, pro se status congers no special benefit upon the appellant.
Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citation
omitted). “To the contrary, any person choosing to represent [herself] in a
legal proceeding must, to a reasonable extent, assume that [her] lack of
expertise and legal training will be [her] undoing.” Id. (citation omitted).

Here, however, these defects do not substantially impair our ability to review
the issues presented, and thus dismissal of Maternal Aunt’s appeal is
inappropriate in this case. See Forrester v. Hanson, 901 A.2d 548, 551 n.2
(Pa. Super. 2006); see also Pa.R.A.P. 2101 (providing that “if the defects in
the brief…are substantial, the appeal or other matter may be quashed or
dismissed.”).

                                           -9-
J-S06002-22



In re E.M.I., 57 A.3d 1278, 1284 (Pa. Super. 2012) (citation omitted).

      The polestar of adoption proceedings is the best interest of the adoptee.

Pursuant to 23 Pa.C.S. § 2902(a), the orphans' court must determine whether

the proposed adoption would promote the child's needs and welfare:

         If satisfied that the statements made in the petition are true,
         that the needs and welfare of the person proposed to be
         adopted will be promoted by the adoption and that all
         requirements of this part have been met, the court shall
         enter a decree so finding and directing that the person
         proposed to be adopted shall have all the rights of a child
         and heir of the adopting parent or parents and shall be
         subject to the duties of a child to him or them.

23 Pa.C.S. § 2902(a).

      We also observe that the child's best interest is the only relevant factor

in determining whether to grant or deny a petition. See 1980 Comment to 23

Pa.C.S. § 2724(b). Section 2724(b) provides, in relevant part: “[T]he age,

sex, health, social and economic status or racial, ethnic or religious

background of the child or adopting parents shall not preclude an adoption but

the court shall decide its desirability on the basis of the physical, mental and

emotional needs and welfare of the child.” See also In re K.D., 144 A.3d

145, 152-153 (Pa. Super. 2016) (citation omitted).

      Instantly, Maternal Aunt argues that the trial court erred when it denied

her petition, because it was in the Child’s best interests to be adopted by a

biological family member. Specifically, Maternal Aunt argues that it was in

the Child’s best interests to live in the same home as her siblings, and that




                                     - 10 -
J-S06002-22



adoption by Foster Mother was not in the Child’s interests, because Foster

Mother was not a blood relation.

      Family preservation is a valid consideration, but it is not a dispositive

one. When the choice becomes whether to keep a child with the biological

family, we have acknowledged that family preservation is the desired

outcome. K.D., 144 A.3d at 153. “However, the goal of preserving the family

unit cannot be elevated above all other factors when considering the best

interests of the children, but must be weighed in conjunction with other

factors.” Id. (citing In re Adoption of G.R.L., 26 A.3d 1124, 1127 (Pa.

Super. 2011)).

      Here, the trial court concluded that adoption by Foster Mother was in

the best interests of the Child, even if that meant that the biological family

would not be preserved. On appeal, we must decide whether the trial court’s

decision was supported by the record. Our review reveals the following facts.

      Importantly, the trial court was not convinced that two of the Child’s

three siblings actually lived with Maternal Aunt. The case manager had been

conducting regular home-visits over the course of two years, but she had

never seen these siblings in Maternal Aunt’s home, nor did she observe

evidence that they lived there. See T.C.O. at 13; see also N.T., 8/5/21 (Day

1), at 108; and see N.T., 10/1/21 (Day 2) at 9, 11-12). The trial court also

noted that the older two siblings were now adults, and the youngest sibling

was 16-years-old.   Thus, the court was not persuaded by Maternal Aunt’s




                                    - 11 -
J-S06002-22



argument that the Child should be raised with her siblings, as the siblings were

already raised. T.C.O. at 14.

      Still, the court recognized the importance of maintaining the sibling

relationship. But to that end, the court believed Foster Mother’s testimony

that she is committed to maintaining the relationship between the Child her

siblings. Id. (citing N.T. (Day 2), at 13, 49, 70).     In fact, the trial court

determined that, to the extent that the Child and her siblings did not have a

close relationship, the fault belonged to Maternal Aunt. The court found “that

Maternal Aunt herself was the barrier between the Child and the biological

siblings having visits together.” Id. (citing N.T. (Day 1), at 65, 97; N.T. (Day

2) at 12).   Moreover, the evidence reveals that the Child is closer to the

children she lives with in Foster Mother’s home, whom the Child refers to as

her sisters, than to his biological siblings. See N.T. (Day 2), at 39.

      We also cannot overlook the fact that the Child has lived with Foster

Mother for virtually her entire life. The Child was placed with Foster Mother

at the time of the Child’s birth in 2015, and she has resided with Foster Mother

for all but four months. Clearly, they have a strong bond. The Child refers to

Foster Mother as “mom” and looks to Foster Mother to support her needs. See

T.C.O. (citing N.T. (Day 1) at 51 and N.T. (Day 2) at 7, 15, 16-17, 36-39).

The trial court also heard testimony that the Child would suffer emotional

trauma if she were removed from Foster Mother’s care. See N.T. (Day 2) at

14-15.




                                     - 12 -
J-S06002-22



      Maternal Aunt seems to suggest that the trial court should not have

given so much weight to the fact that the Child had spent her whole life with

Foster Mother. Maternal Aunt reasons that Foster Mother should not benefit

from this fact, because the case was prolonged by the trial court’s delay. We

disagree. The subject petitions were filed after the conclusion of a contested

dependency case, which included a series of appeals following the termination

of the biological parents’ rights. In any event, the delay was not caused by

Foster Mother.

      The trial court was also unpersuaded by the fact that Foster Mother was

not related to the Child. The court determined that Foster Mother never lied

about her identity, and the court noted that it was the biological mother who

identified Foster Mother as a cousin when the Child was placed in her care.

See T.C.O. (citing N.T. (Day 2) at 6, 21, 59-60, 62). The CUA case manager

also explained that Foster Mother was never treated any differently due to the

fact that she was originally thought to be a blood relation. N.T. (Day 2) at 22-

23. Regardless of whether Foster Mother was a blood relation, she still met

the definition of “kin,” which is defined as an “individual with a significant,

positive   relationship   with   the    child   or   family.”   67   Pa.C.S.A.   §

3102 (Definitions).

      In fact, Foster Mother’s status as a non-relative is largely irrelevant in

this case, because Maternal Aunt had virtually no relationship with the Child.

The trial court noted that Maternal Aunt testified that she is not close with the

Child; and Br.P. (another aunt) testified that she was unaware of any bond

                                       - 13 -
J-S06002-22



between the Child and Maternal Aunt. See T.C.O. at 16 (citing N.T. (Day 1)

at 57, 95 and citing N.T. (Day 2) at 25-26).       Contrary to Maternal Aunt’s

arguments, the trial court did not find her to be an unfit parent. Rather, the

trial court determined that adoption by Foster Mother would be in the Child’s

best interests.4

       Therefore, the record supports the trial court’s denial of Maternal Aunt’s

petition for adoption in favor of the petition filed by Foster Mother. The trial

court properly weighed the best interests of the Child.      To hold otherwise

would be to improperly elevate the goal of family preservation above the

multitude of factors supporting the adoption by Foster Mother. See K.D., 144

A.3d at 153.

       We turn next to Maternal Aunt’s second category of issues, those

pertaining to evidentiary errors. Specifically, Maternal Aunt argues that the

court erred when it sustained certain objections. Maternal Aunt had sought

to question Foster Mother about whether DHS had originally certified Foster

Mother’s home as unsuitable. Moreover, Maternal Aunt had sought to question

Foster Mother about whether the deterioration of their relationship was due to

Foster Mother illegally selling drugs. Opposing counsel objected to these lines

of questioning on relevancy grounds. The court sustained the objections.


____________________________________________


4Finally, we note that Maternal Aunt relies, in part, on the Child Custody Act
when making her appellate argument. Because this case concerns an
adoption, not a custody dispute, the trial court properly analyzed the facts
under the Adoption Act.

                                          - 14 -
J-S06002-22



      “The admission or exclusion of evidence is within the sound discretion

of the trial court. In re B.L.L., 787 A.2d 1007, 1011 (Pa. Super. 2001)

(citation omitted). “In reviewing a challenge to the admissibility of evidence,

we will only reverse a ruling by the trial court upon a showing that it abused

its discretion or committed an error of law.” Id.

      Our    Rules   of   Evidence   provide   the   following   standards,   when

determining relevancy:

           Evidence is relevant: (a) it has a tendency to make a fact
           more or less probable than it would be without the evidence;
           and (b) the fact is of consequence in determining the action.

Pa.R.E. 401.

           All relevant evidence is admissible, except as otherwise
           provided by law. Evidence that is not relevant is not
           admissible.

Pa.R.E. 402.

           The court may exclude relevant evidence if its probative
           value is outweighed by a danger of one or more of the
           following: unfair prejudice, confusing the issues, misleading
           the jury, undue delay, wasting time, or needlessly
           presenting cumulative evidence.

Pa.R.E. 403.

      The trial court addressed its relevancy rulings in its Rule 1925(a)

opinion:

           Maternal Aunt argues on appeal that this Court erred or
           abused its discretion by sustaining the objection to Maternal
           Aunt’s question posed to Foster Mother about whether her
           home was originally not certified as suitable. Attorney for
           [Foster] Mother objected to this question and this court

                                      - 15 -
J-S06002-22


          sustained the objection. N.T. (Day 2) at 67. This court found
          the question to be irrelevant because the testimony
          demonstrated that Child was originally placed with Foster
          Mother at birth, that Child was briefly reunified with Mother,
          and then was again placed with Foster Mother where she
          has remained for the past six[5] years. Id. at 68; N.T. (Day
          1) at 51. Whether Foster Mother’s home was “originally” not
          certified six years ago, at the very beginning of the
          dependency case, is irrelevant in determining the Child’s
          best interests in the current adoption matter. Therefore,
          this court properly sustained the objection to Maternal
          Aunt’s question to Foster Mother regarding the original
          certification of her home.

          Maternal Aunt also argues on appeal that this court erred or
          abused its discretion by sustaining the objections to
          Maternal Aunt’s questions posed to Foster Mother regarding
          her relationship with Maternal Aunt. Specifically, counsel
          for Maternal Aunt asked Foster Mother if she and Maternal
          Aunt had previously had a falling out due to Foster Mother
          selling her medication. N.T. (Day 2) at 68. Counsel for
          Foster Mother objected to the question and this court
          sustained the objection. Id.

                                           […]

          Foster Mother had already testified on direct examination
          regarding the relationship between the parties and stated
          that she harbors no ill-will against the maternal family. Id.
          at 61-62. This court finds Foster Mother to be credible and
          believes that Foster Mother wishes to adopt Child because
          of the significant parent-child bond and love they have
          developed over the past six years, not due to any alleged
          interpersonal conflict between the parties as Maternal Aunt
          seems to assert. This court does not find the relationship
          between Foster Mother and Maternal Aunt to be relevant in
          determining the best interests of the Child and therefore this
          court properly sustained the objections to Maternal Aunt’s
          questions regarding that relationship.
____________________________________________


5 Throughout this excerpt, the trial court referred to the age of the Child (and
thus the age of the case) as being six years old. The Child was technically
five years old, but at the time of the adoption proceedings, she was days away
from her sixth birthday.

                                          - 16 -
J-S06002-22



T.C.O. at 18-19 (footnote and some citations to the record omitted)

(capitalization adjusted).

      We add that Foster Mother testified that she does not use drugs, that

she has no criminal history, nor history with DHS. See N.T. (Day 2) at 62.

After review, we discern no abuse of discretion. The trial court was within its

purview when it decided that the answers to Maternal Aunt’s questions would

not be of consequence to the adoption action. See Pa.R.E. 401(b).

      To conclude: the trial court did not err, nor abuse its discretion, when it

concluded that it was in the Child’s best interests to be adopted by Foster

Mother, even though such an adoption would not preserve the biological

family. Thus, the court properly denied Maternal Aunt’s petition. Moreover,

the court did not err, nor abuse its discretion, when it sustained certain

objections on relevancy grounds.      These questions were irrelevant to the

underlying adoption issue.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022


                                     - 17 -